Citation Nr: 0837377	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-38 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right shoulder disability. 

2.  Entitlement to service connection for loss of teeth as a 
result of dental trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had honorable active service from September 1974 
to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
perfected an appeal as to the issue for service connection 
for allergies.  In an April 2008 rating decision, the RO 
granted service connection for allergic rhinitis with 
bronchial asthma.  As this represents a full grant of 
benefits sought, the issue is no longer on appeal. 

The issue of service connection for a right shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a right shoulder 
disability in a March 2003 rating decision; the veteran did 
not appeal the decision.

2.  Evidence received since the March 2003 rating decision 
was not previously considered and raises a reasonable 
possibility of substantiating the claim of service connection 
for a right shoulder disability.

3.  Resolving doubt in the veteran's favor, dental trauma of 
teeth numbered 8 and 9 was sustained during service.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied a claim for 
service connection for a right shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (2002, 2007).

2.  New and material evidence having been submitted, the 
claim for service connection for a right shoulder disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  Residuals of dental trauma of teeth numbered 8 and 9 were 
incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's 
claims.  This is so because the Board is taking action 
favorable to the veteran on the issues in appellate status 
and a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

New and Material Evidence

In a March 2003 rating decision, the RO denied the veteran's 
claim for service connection for a right shoulder disability.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
Thus, the March 2003 decision became final because the 
veteran did not file a timely appeal.

The claim of entitlement to service connection for a right 
shoulder disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in March 2003.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment 
records, post-service treatment records, and a VA examination 
report.  A September 2001 VA examination report noted a 
diagnosis of chronic right shoulder pain with minimal 
functional limitation loss due to pain.  In denying the 
veteran's service connection claim, the RO found that a right 
shoulder disability neither occurred in nor was caused by 
service.  

The Board finds that the evidence received since the last 
final decision is neither cumulative nor redundant of other 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

Evidence received since the last final decision on the 
veteran's claim for service connection for a right shoulder 
disability includes VA examination reports dated in January 
2005 and March 2008, and a note from S.N. Nyshadham, M.D. 
received in November 2004.  Of significance, the note from 
Dr. Nyshadham stated that upon review of the medical records 
from December 1978 to June 1985, he believed that the 
veteran's current complaints were very likely related to the 
complaints in his service records.  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Since the evidence now shows that the veteran's 
right shoulder disability may be related to service, the 
claim for service connection for a right shoulder disability 
is reopened and consideration may be given to the entire 
evidence of record without regard to any prior denials.

Dental Trauma

The veteran contends that he has a dental disorder due to 
service.  Specifically, he asserts that his two front teeth 
were knocked out in 1977.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Regarding the veteran's claim for service connection for the 
residuals of dental trauma, the Board noted that as to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

Service dental treatment records show that in January 1975, 
the veteran had root canal therapy on teeth numbered 8 and 9.  
In April 1975, these teeth were extracted.  Subsequently, 
records show that in August 1975, a bridge was placed across 
the front of the veteran's mouth.  

There is no actual indication of dental trauma during 
service.  However, the veteran's treatment of teeth number 8 
and 9 is consistent with residuals of dental trauma as 
described by the veteran.  The teeth were loose and needed to 
be extracted, further supporting the veteran's claim.  The 
Board finds sufficient credible evidence that the veteran was 
involved in an incident during service in which his teeth 
were traumatized.  Resolving all doubt in the veteran's 
favor, the Board finds that service connection for dental 
trauma of teeth numbered 8 and 9 is warranted.


ORDER

New and material evidence to reopen claim for entitlement to 
service connection for a right shoulder disability has been 
presented, and to this extent, the appeal is allowed.  

Service connection for the residuals of dental trauma of 
teeth numbered 8 and 9 is allowed, subject to the regulations 
governing the award of monetary benefits.


REMAND

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
a right shoulder disability, the Board must now consider the 
issue on a de novo basis.  In an October 2004 statement, the 
veteran indicated that he received treatment from Montgomery, 
Tuskegee, and Birmingham VA facilities.  On remand, the 
RO/AMC should obtain those treatment records.   

Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's records reflecting 
treatment of right shoulder disability 
from the VA facilities in Montgomery, 
Tuskegee, and Birmingham, dated from 
2001 to present, and associate them 
with the claims folder. 

2.	Readjudicate the claim for service 
connection.  If further action remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


